Citation Nr: 1533393	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  13-29 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Service connection for a lung disorder, to include as due to exposure to asbestos.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from November 1961 to September 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to ensure a total review of the evidence.

In October 2014, the Board remanded the issues of service connection for bilateral hearing loss, bilateral tinnitus, and a lung disorder for additional development, to include ascertaining whether or not the Veteran was exposed to asbestos during service, and to afford VA examinations.  This was accomplished, and the Board concludes that the Agency of Original Jurisdiction (AOJ) substantially complied with October 2014 Board remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  A March 2015 rating decision granted service connection for bilateral hearing loss and bilateral tinnitus, which constitutes a full grant of the benefits sought on appeal with respect to these issues.  The issue of service connection for a lung disorder has properly been returned to the Board for appellate consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

In May 2015, prior to the promulgation of a decision by the Board, the Veteran notified the Board in writing of the intent to withdraw the appeal of the issue of service connection for a lung disorder. 


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of service connection for a lung disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 
38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Service Connection for a Lung Disorder

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative and must be in writing, except for appeals withdrawn on the record at a hearing.  38 C.F.R. § 20.204.  

In this case, in May 2015 and before a final decision was promulgated by the Board, the Veteran notified the Board in writing that he wished to withdraw the appeal.  See May 27, 2015 VA Form 21-4138.  The Veteran wrote that, in reply to the May 2015 letter (notice of rating decision), "It is my wish to withdraw my appeal."  The May 2015 notice letter referenced a supplemental statement of the case, included notice that the AOJ would recertify the appeal to the Board, and directed the Veteran to contact the Board "if you would like to withdraw your appeal."  As the only issue remaining on appeal was service connection for a lung disorder, the Veteran's writing sufficiently pertains to that issue to meet all the requirements to effect a withdrawal of the appeal for service connection for a lung disorder.  See 38 C.F.R. § 20.204(b).  The Veteran's withdrawal of the appeal was a withdrawal of both the substantive appeal and the notice of disagreement.  38 C.F.R. § 20.204(c).

Although the authorized representative discussed the issue of service connection for a lung disorder in the July 2015 informal hearing presentation (IHP), the IHP did not address the Veteran's May 27, 2015 statement withdrawing the appeal, nor did it state that it was based on any recent conversation with the Veteran.  Even though the representative wrote that "the Veteran continues to move forward with the appeal," this submission is of no legal effect because the Veteran had already expressed his wish to withdraw the appeal in writing, so effectively withdrew the appeal, which includes withdrawal of both the notice of disagreement and the substantive appeal; therefore, the representative's statement received over one year after notice of the May 2011 rating decision cannot revive the withdrawn appeal and also cannot serve as a new notice of disagreement as to this issue.  See 38 C.F.R. § 20.204(c). 

For these reason, the appeal is withdrawn, and there remain no allegations of errors of fact or law for appellate consideration on the issue of service connection for a lung disorder.  Accordingly, the Board does not have jurisdiction to review the appeal, and it must be dismissed.


ORDER

The appeal for service connection for a lung disorder is dismissed.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


